DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Claim Rejections - 35 USC § 103

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, US 2015/0269792 A1, and in view of Tadi et al., US 2016/0235323 A1, and further in view of Frederick et al., US 2013/0083978 A1.

5.    	As per claim 1, Wood discloses: A robotic three-dimensional (3D) scanning system for scanning of an object (Wood, ¶17,” According to the invention, at least one mobile 3D scanner, which may be mounted on a movable support such as a mobile robot or robotic appendage, is used to scan at least some of these various visible component surfaces and positions.”, comprising:
a database configured to store a plurality of pre-stored 3D scanned images;(Wood, ¶28, “FIG. 4 shows an example of a 3D scan of a section of a fan belt (324-FB), along with various images from a reference computer database of comparative 3D scan data. The reference database includes data and images of an ideal (nominal) fan-belt (326-FB), a worn (aberrant state 1) fan belt (328-FB), and a cracked (aberrant state 2) fan belt 330-FB).”)
“As previously discussed, some of the various types of 3D scanners that may be used, according to the invention, include time-of-flight cameras.”)
a processor configured to generate a 3D scanned image by comparing the at least one image shot with the plurality of pre-stored 3D scanned images in the database, using a matched image for generating a 3D scanned image when a match corresponding to the at least one image shot is available in the database, (Wood, ¶28, “The system's computer vision software and pattern recognition software takes the 3D scan fan belt (324-FB) as input, and compares this to the reference data. Here the conclusion would be that the scan most closely resembles the cracked fan belt (330FB).”)
wherein the 3D scanned image is stored in the database. (Wood, ¶50, “Typically, along with the 3D scan data, information relating to the identity of the vehicle being scanned will also be entered into the computer database in a manner that allows the 3D scan data to be linked with the vehicle identity, and usually often the make and model of the vehicle.”)

6.	Wood doesn’ t expressly disclose: 
a depth sensor configured to create a point cloud of the object; and 
else merging and processing the point cloud with the at least one image shot for generating a 3D scanned image;

7.	Tadi discloses: 	
, “The data matching algorithm may be operable to match the color image from cameras 28a and 28b to estimate a depth map which is referenced with respect to a depth map generated from the depth sensor 30. The generated 3D point cloud comprises an array of pixels with an estimated depth such that they can be represented in a three-dimensional coordinate system. The colour of the pixels is also estimated and retained.”) and 
else merging and processing the point cloud with the at least one image shot for generating a 3D scanned image in real time; (Tadi, ¶114, The data fusion unit 62 supplies data comprising 3D point cloud information, with pixel color information, together with color images to the skeletal tracking unit 64. The skeletal tracking unit 64 processes this data to calculate the position of the skeleton of the user and therefrom estimate the 3D joint positions.”. This portion of Tadi discloses the process of submitting the 3D point cloud information, with pixel color information, together with color images to the skeletal tracking unit to be processed. This process means in this case merging the 3D point cloud, and color images, and output a 3d Image as described in paragraph 202:” The video captured from the camera system is interleaved with virtual objects to generate 3D augmented reality feedback and provided to the user though head-mounted display.”)

8.	Tadi is analogous art with respect to Wood because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a depth sensor configured to create a point cloud of the object; and else merging and  as taught by Tadi into the teaching of Wood. The suggestion for doing so would allow an efficient tracking of an object. Therefore, it would have been obvious to combine Tadi with Wood.

9.	Wood in view of Tadi doesn’t expressly disclose: a self-learning module configured to review or monitor/check a quality of the scanning or rendering of the object or of a rendered map of the object in real time;

10.	Frederick discloses: a self-learning module configured to review or monitor/check a quality of the scanning or rendering of the object or of a rendered map of the object in real time; (Frederick, ¶20, “The examples disclosed herein substantially eliminate the limitations of some known approaches by automatically providing substantially immediate or " real time" quality assurance (QA) feedback to a technologist administering the patient exam.”, ¶30, “The messaging interface 106 may dynamically receive feedback relating to the exam/scan in substantially real time from the scanner 102 and/or the PACS 104.”, and ¶31, “The processor 200 includes an image acquirer 202, an image comparator 204 and an image session determinator 206. The image acquirer 202 may be used to retrieve and/or obtain a series of images from an ongoing imaging session relating to a patient exam and/or reference images associated with an exam type corresponding to the patient exam. The image comparator 204 may compare one or more of the series of images from the patient exam to the corresponding reference images. In some examples, the image comparator 204 may compare the quality, exposure, patient positioning, patient labeling, etc., of one or more of the series of images from the patient exam to the corresponding reference images.”)

11.	Frederick is analogous art with respect to Wood in view of Tadi because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include a self-learning module configured to review or monitor/check a quality of the scanning or rendering of the object or of a rendered map of the object in real time, as taught by Frederick into the teaching of Wood in view of Tadi. The suggestion for doing so would provide automatically an immediate quality feedback. Therefore, it would have been obvious to combine Frederick with Wood in view of Tadi.

12. 	As per claim 2, Wood and in view of Tadi, and in view of  Frederick discloses:  The robotic three-dimensional scanning system of claim 1 further comprising a motion-controlling module comprising at least one wheel configured to enable a movement from a current position to an exact position for taking the at least one image shot of the object one by one.(Wood, Figure 1, and ¶37,” In this example, the 3D scanner (100) is mounted on a robotic arm (102) of a mobile robot (104). The robot and arm move, generally under the control of at least one computer processor and software, to various positions (110), (112), (114) around the vehicle (120), here an automobile. To facilitate scanning the automobile engine (122), the front hood (122) is up. The robot and robotic arm can thus move around and scan a number of different engine mechanical components (110, 112), as well as a portion of the underside of the automobile (114).”)

13.    	As per claim 3, Wood and in view of Tadi, and in view of  Frederick discloses: The robotic three-dimensional scanning system of claim 1, wherein the depth sensor comprises at least one of a RGB-D camera, a Time-of-Flight (ToF) camera, a ranging camera, and a Flash LIDAR. (Wood, ¶44, “As previously discussed, some of the various types of 3D scanners that may be used, according to the invention, include time-of-flight cameras.”)

14.    	As per claim 4, Wood and in view of Tadi, and in view of  Frederick discloses:  The robotic three-dimensional scanning system of claim 1 further comprising a laser light configured to indicate the exact position by using a green color for taking at least one shot. (Wood, ¶11, “He taught projecting a laser beam at the rail road track surface, receiving reflected light using a camera, and using a processor to analyze the railroad track bed for deviations in proper crosstie placement.”, Notes: It is well known in the art to user a green light for positioning.”)

15. 	As per claim 5, Wood and in view of Tadi, and in view of  Frederick discloses:  The robotic three-dimensional scanning system of claim 1 further comprising a feedback module configured to provide at least one of a visual and an audio feedbacks about the exact position by using a green color for taking at least one shot.(Wood, ¶44, “Microphones and other methods to acquire localized sound information may also be used. In this case, the sound data may be compared with sound samples stored in the 

16.	Claim 6, which is similar in scope to claim 1, thus rejected under the same rationale. Furthermore claim 6 discloses: transceivers to receive and send data via a network.(Wood, Figure 3, and ¶57, 58)

17.	Claim 7, which is similar in scope to claim 3, thus rejected under the same rationale.

18.	As per claim 8, Wood and in view of Tadi, and in view of  Frederick discloses:  The three-dimensional scanning system of claim 6, wherein the robotic scanner is a handheld device. (Tadi, ¶19, “It would be advantageous to provide a system which is portable and simple to use such that it may be adapted for home use, for ambulatory applications, or for mobile applications.”)

19.	Claim 9, which is similar in scope to claim 4, thus rejected under the same rationale.

20.	Claim 10, which is similar in scope to claim 2, thus rejected under the same rationale.



22.	Claim 12, which is similar in scope to claim 3, thus rejected under the same rationale.

Response to Arguments

23.	Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.  


24.	Applicant argues that the cited prior art does not teach: “merging and processing the point cloud with the at least one image shot for generating a 3D scanned image in real time." as recited in claim 1 language.
	Examiner replies that:
 Tadi in paragraph 114, discloses: The data fusion unit 62 supplies data comprising 3D point cloud information, with pixel color information, together with color images to the skeletal tracking unit 64. The skeletal tracking unit 64 processes this data to calculate the position of the skeleton of the user and therefrom estimate the 3D joint positions.”. This portion of Tadi discloses the process of submitting the 3D point cloud information, with pixel color information, together with color images to The skeletal tracking unit to be processed. This process means in this case merging the 3D point :” The video captured from the camera system is interleaved with virtual objects to generate 3D augmented reality feedback and provided to the user though head-mounted display.”
	The amended claim 1 is now rejected using a new combination of prior arts:  Wood and in view of Tadi, and in view of Frederick. The reference Tadi in paragraph 202 discloses the process of generating a 3d augmented reality. This process requires a processor to merge, and process at least two types of image data such as image shot from camera and virtual object. Furthermore the new added reference Frederick discloses in paragraph 20, “The examples disclosed herein substantially eliminate the limitations of some known approaches by automatically providing substantially immediate or " real time" quality assurance (QA) feedback to a technologist administering the patient exam.”. This portion of Frederick shows that the process is done in real time.

Applicant argues that the cited prior art does not teach: a self-learning module configured to review or monitor/check a quality of the scanning or rendering of the object or of a rendered map of the object in real time; 
Examiner replies that: Frederick, ¶20, “The examples disclosed herein substantially eliminate the limitations of some known approaches by automatically providing substantially immediate or " real time" quality assurance (QA) feedback to a technologist administering the patient exam.”, ¶30, “The messaging interface 106 may dynamically receive feedback relating to the exam/scan in substantially real time from the scanner 102 and/or the PACS 104.”, and ¶31, “The processor 200 includes an image acquirer 202, an image comparator 204 and an image session determinator 206. The image acquirer 202 may be used to retrieve and/or obtain a series of images from an ongoing imaging session relating to a patient exam and/or reference images associated with an exam type corresponding to the patient exam. The image comparator 204 may compare one or more of the series of images from the patient exam to the corresponding reference images. In some examples, the image comparator 204 may compare the quality, exposure, patient positioning, patient labeling, etc., of one or more of the series of images from the patient exam to the corresponding reference images.”)

Conclusion 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619